Title: July 13. Wednesday.
From: Adams, John
To: 


       My new Barn is to be raised this Afternoon, a Rod or two from my Fathers which he built when I was two or three Years old—about 58 years ago, or 59.
       Billings went out to hoe this morning but soon came in. Said he had sprained his Arm and could not work.
       Billings soon went out towards Captn. Beales’s. Puffer, one of my Workmen from Stoughton, came home late last night. Said Captn. Lindzee had call’d him in and given him a Bottle of Brandy. By what Sympathy do these Tipplers discover one another?
       This Day my new Barn was raised near the Spot where the old Barn stood which was taken down by my Father when he raised his new barn in 1737. The Frame is 50 by 30–13 foot Posts.
      